Case 1:21-cv-11279-LTS Document 6 Filed 08/17/21 Page 1 of 2

AO 458 (Rev. 06/09) Appesrance of Counsel

UNITED STATES DISTRICT COURT
for the

District of Massachusetts

 

 

Amesbury Public Schools
Plaintiff

Vv.

Bureau of Special Education Appeals
Defe

fendant

Case No. 21-CV-11279 LTS

eet Nae Net See” toe

APPEARANCE OF COUNSEL

To: Theclerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Amesbury Public Schools

 

Katze 4. Wlaenrle-

Attorney's signature

Date: ___08/16/2021__

 

atie A BBO #678803

Printed name and bar number
Sankey Meinelt & Fisher, LLP, 25 Braintree Hill Park,
Sulte 200, Braintree, MA 02184

 

Address

kmeinelt@sankeylaw.com
E-mail address

(781) 930-3127
Telephone number

(781) 394-6123
FAX number
Case 1:21-cv-11279-LTS Document 6 Filed 08/17/21 Page 2 of 2

CERTIFICATION

I hereby certify that a true copy of the above document was served upon the party and/or attorney for
each other party by email on August 17, 2021.

 
